Citation Nr: 1542040	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Although the Veteran filed a notice of disagreement with respect to the denial of his claim for service connection for sinusitis, he specifically excluded that claim from his July 2010 substantive appeal.  

The Veteran testified at a hearing before the undersigned in January 2012.  A transcript of that hearing is of record.  

The issue of the Veteran's entitlement to service connection for headaches was previously on appeal when the Veteran's claim was last before the Board.  See April 2014 Board decision.  However, service connection was granted in a January 2015 rating decision issued by the Appeals Management Center (AMC).  Therefore, that issue is no longer on appeal.  


FINDING OF FACT

The Veteran does not demonstrate hearing loss as defined by VA.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in February 2009, prior to the initial adjudication of his claim of service connection, giving him proper notice in satisfaction of the VCAA.  Specifically, the notice informed him of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the duty to notify is fulfilled.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All pertinent, identified medical records have been obtained and considered.  Specifically, VA treatment records have been obtained.  The Appeals Management Center (AMC) also attempted to obtain records from the Social Security Administration (SSA).  However, no records were found, and the Veteran was notified of this, and given the opportunity to provide them.  This search for SSA records was also in substantial compliance with the Board's April 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no indication of outstanding records.  The Veteran was afforded a VA audiology examination in March 2011 for his claim.  This examination is adequate for rating purposes, as it includes hearing thresholds and speech recognition scores as determined by VA audiologists.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

A travel board hearing was held at the RO in January 2012.  However, this hearing focused solely on the Veteran's PTSD, and the Veteran declined to include his hearing loss as a subject for testimony.  Transcript at 2.  Inasmuch as the Veteran essentially declined to have a Board hearing on the subject of his entitlement to service connection for bilateral hearing loss, the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010), are not implicated.  

The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence.  Thus, the duty to assist is also satisfied.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In addition, the law provides that, where a veteran had qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss, became manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran is not entitled to service connection for hearing loss because he does not have a disability that meets the definition of impaired hearing under 38 C.F.R. § 3.385.  Specifically, at his March 2011 VA audiology examination, he only had a puretone threshold of 30 decibels at 4000 Hertz in his left ear, and only puretone thresholds of 30 decibels at 3000 Hertz and 35 decibels at 4000 Hertz.  Speech recognition scores in both ears were 94 percent.  

The Board acknowledges the Veteran's assertions that he has hearing loss.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  Nevertheless, as a layperson, he is not competent to establish the level of his hearing disability, which requires audiometric testing, by his own opinion.  The Board has also considered the July 2010 statements submitted by the Veteran.  While they discuss his in-service noise exposure and his tinnitus, they do not provide competent and credible evidence of hearing loss for VA purposes.

Given the above findings, the Veteran is not entitled to service connection for hearing loss as he does not have a current disability for VA purposes.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For that reason alone, the claim is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


